 Case: 2:17-cr-00164-EAS Doc #: 1290 Filed: 05/25/21 Page: 1 of 11 PAGEID #: 5594




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 UNITED STATES OF AMERICA,                              CASE NO. 2:17-CR-164(10)

                 Plaintiff,
                                                        JUDGE EDMUND A. SARGUS, JR.
         vs.

 NELSON ALEXANDER FLORES,
     a/k/a Mula

                 Defendant.


                    GOVERNMENT’S SENTENCING MEMORANDUM

       The United States, by and through undersigned counsel, hereby submits the following

sentencing memorandum to aid the Court in its consideration of sentencing issues in this case.

                                         BACKGROUND

       On February 15, 2018, the grand jury in the Southern District of Ohio returned the

Second Superseding Indictment in this case, which charges the defendant, Nelson Alexander

Flores (a/k/a Mula), with one count of conspiracy to commit racketeering, in violation of

18 U.S.C. § 1962(d) [Count One]. The Second Superseding Indictment also includes a forfeiture

allegation and a substitute assets clause requiring the defendant to relinquish his interest in any

property associated with this offense.

       On April 7, 2021, Mr. Flores entered a plea of guilty to Count One, consistent with the

terms of the plea agreement into which the United States and the defendant entered pursuant to

Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure. The defendant also agreed to

forfeit any right, title, and interest in any and all property that he acquired or maintained in

connection with the charged criminal activity.
 Case: 2:17-cr-00164-EAS Doc #: 1290 Filed: 05/25/21 Page: 2 of 11 PAGEID #: 5595




        In pleading guilty, the defendant admitted that he unlawfully conspired to participate in

the affairs of La Mara Salvatrucha, commonly known as MS-13, a racketeering enterprise that

operated in the Southern District of Ohio and elsewhere. Specifically, the defendant admitted

that as a member of MS-13, he committed, and conspired with others to commit, at least three

acts of extortion.

        The Probation Officer released the final Presentence Investigation Report (“PSR”) on

May 10, 2021. A sentencing hearing has been scheduled for Thursday, June 24, 2021.

       PRESENTENCE INVESTIGATION REPORT AND RECOMMENDATION

        The Probation Officer calculated the defendant’s advisory sentencing range under the

United States Sentencing Guidelines (“Guidelines”) as 63-78 months of imprisonment, based on

a Total Offense Level of 20 and a Criminal History Category of V. The Probation Officer did

not identify any factors that could support a departure in this case, but she did note that the

nature of the offense and the defendant’s history and characteristics could warrant a variance.

Consistent with the Probation Department’s new policy, the Probation Officer did not

recommend a particular sentence, but she noted that restitution of $4,500 would be proper.

        The United States agrees with the Probation Officer’s factual findings and computation of

the Guidelines range, and thus has no objections to the PSR. The defendant raised two

objections regarding the factual findings and computation of the Guidelines range. More

specifically, he objects to the characterization of his prior criminal record for discharging a

firearm from a motor vehicle and being a felon in possession of a firearm, as outlined in

Paragraph 110 of the PSR, and his criminal history scoring, as outlined in Paragraphs 109-116.

The defendant argues that the Court should depart downward under U.S.S.G. § 4A1.3(b) from a

Criminal History Category of V to a Category III or IV.


                                                  2
    Case: 2:17-cr-00164-EAS Doc #: 1290 Filed: 05/25/21 Page: 3 of 11 PAGEID #: 5596




         As set forth below, the United States recommends that the Court adopt the factual

findings and Guidelines calculations from the PSR and sentence Mr. Flores to a below-

Guidelines term of sixty (60) months of imprisonment, in addition to imposing a restitution order

of $4,500 and a $100 special assessment. The Government does not seek a term of supervised

release given Mr. Flores’s most-certain deportation following completion of his sentence.

             ANALYSIS AND RECOMMENDATION OF THE UNITED STATES

         After United States v. Booker, 543 U.S. 220 (2005), district courts should engage in a

three-step sentencing procedure. See U.S.S.G. § 1B1.1(a)-(c) (outlining the sentencing process).

First, the Court should calculate the applicable Guidelines range. Gall v. United States,

552 U.S. 38, 49 (2007) (“As a matter of administration and to secure nationwide consistency, the

Guidelines should be the starting point and the initial benchmark.”). 1 Second, the Court should

consider whether a departure from the Guidelines range is appropriate. Rita v. United States,

551 U.S. 338, 351 (2007). Third, the Court should consider “all of the § 3553(a) factors” in

deciding what sentence to impose. Gall, 552 U.S. at 49–50. Under 18 U.S.C. § 3553, the Court

is directed to “impose a sentence sufficient, but not greater than necessary, to comply with the

purposes” of sentencing set forth in 18 U.S.C. § 3553(a)(2). 18 U.S.C. § 3553(a). Booker

requires that the sentence a district court imposes be reasonable. United States v. Jackson,

408 F.3d 301, 304 (6th Cir. 2005). A sentence within the applicable Guidelines range is deemed

presumptively reasonable. Rita, 551 U.S. at 347; United States v. Williams, 436 F.3d 706, 708

(6th Cir. 2006) (“We now join several sister circuits in crediting sentences properly calculated

under the Guidelines with a rebuttable presumption of reasonableness.”).


1
  The Supreme Court has made clear that the Guidelines are relevant throughout each step of this process. See Gall,
552 U.S. at 50 n.6 (“The fact that § 3553(a) explicitly directs sentencing courts to consider the Guidelines supports
the premise that district courts must begin their analysis with the Guidelines and remain cognizant of them
throughout the sentencing process.”).

                                                          3
    Case: 2:17-cr-00164-EAS Doc #: 1290 Filed: 05/25/21 Page: 4 of 11 PAGEID #: 5597




         I.       Sentencing Guidelines Range

         The Probation Officer calculated Mr. Flores’s Total Offense Level as 20. In light of his

criminal record, the defendant was assigned to Criminal History Category V. This results in a

sentencing range of 63 to 78 months of imprisonment.

         The defendant has objected to his criminal history scoring. 2 He argues that a Criminal

History Category of V over-represents the seriousness of his prior criminal history as well as the

likelihood that he will commit further crimes. As such, he requests a downward departure in his

criminal history category under U.S.S.G. § 4A1.3(b) to either a Criminal History Category IV

(which yields a range of 51-63 months) or Category III (which yields a range of 41-51 months).

         Section 4A1.3(b) of the Sentencing Guidelines states that a downward departure in

criminal history category may be warranted “[i]f reliable information indicates that the

defendant’s criminal history category substantially over-represents the seriousness of the

defendant’s criminal history or the likelihood that the defendant will commit other crimes.”

U.S.S.G. § 4A1.3(b) (emphasis added). The application notes to this guideline further provide

that “[a] downward departure from the defendant’s criminal history category may be warranted

if, for example, the defendant had two minor misdemeanor convictions close to ten years prior to

the instant offense and no other evidence of prior criminal behavior in the intervening period.”

U.S.S.G. § 4A1.3 app. n.3.




2
 Aside from objecting to his overall criminal history score, the defendant also objects to the characterization of his
prior convictions for discharging a firearm from a motor vehicle and being a felon in possession of a firearm, as
outlined in Paragraph 110 of the PSR. Specifically, he objects to the statement that he admitted to Reno Police
Officers that he was a “jumped-in” member of MS-13 and that he fired a gunshot at rival gang members.
The Government submits that this is an accurate characterization of the events from that case, as it was included
word-for-word in the defendant’s prior PSR in Case No. 2:05-cr-018 in this district (unlawful reentry), to which he
did not object at the time and which was adopted by the district court at the time of his sentencing. Regardless, the
characterization of this prior case does not, in and of itself, affect the defendant’s criminal history computation or his
overall Guidelines range in this case.

                                                            4
 Case: 2:17-cr-00164-EAS Doc #: 1290 Filed: 05/25/21 Page: 5 of 11 PAGEID #: 5598




       As the Probation Officer noted, the defendant’s objection fails under § 4A1.3(b) and

Application Note 3. For one thing, the convictions in question were for serious felony offenses,

not simple misdemeanors. One conviction was for assault with a deadly weapon, during which

Mr. Flores assaulted a taxicab driver by kicking him in the face and attacking him with a knife.

(PSR, ¶ 109). Although Mr. Flores was originally sentenced to a term of 60 days, his probation

was later revoked, and he was re-sentenced to a term of three years in prison. (Id.). The second

set of convictions were for discharging a firearm from a motor vehicle and being a felon in

possession of a firearm, during which Mr. Flores fired a gunshot toward members of a rival

gang. (PSR, ¶ 110). He was sentenced to a term of 28-72 months on each count. (Id.).

       To be sure, both convictions are older. The first case was from 1993, and the second case

was from 1995. But there is no indication that Mr. Flores’s criminal behavior stopped between

those offenses and this racketeering conviction. To the contrary, Mr. Flores repeatedly engaged

in criminal behavior in the intervening years, including incurring convictions in 2003 for

carrying a concealed weapon and in 2004 for being unlawfully present in the United States after

being deported. (PSR, ¶¶ 111-112). He was sentenced to a term of 71 months of imprisonment

for his unlawful reentry conviction, and his conduct in this case followed almost immediately on

the heels of his release from BOP custody in 2010, while he was still on supervised release.

       For all these reasons, the Court should overrule Mr. Flores’s objections to the

characterization of his criminal history and the computation of his criminal history score.

       II.     Possible Departures

       The Probation Officer did not identify any factors that would warrant a departure under

the Sentencing Guidelines. The Government agrees that there is no basis for a departure from

the otherwise applicable Guidelines range of 63-78 months.



                                                 5
 Case: 2:17-cr-00164-EAS Doc #: 1290 Filed: 05/25/21 Page: 6 of 11 PAGEID #: 5599




       III.    Sentencing Factors in 18 U.S.C. § 3553(a)

       In addition to the Guidelines, the Court must consider seven factors in determining a

sentence: (1) the nature and circumstances of the offense and the history and characteristics of

the defendant; (2) the statutory purposes of sentencing; (3) the kinds of sentences available;

(4) the kinds of sentences and the sentencing range as set forth in the Guidelines; (5) the

Guidelines policy statements; (6) the need to avoid unwarranted sentencing disparities; and

(7) the need to provide restitution to any victims of the offense. 18 U.S.C. § 3553(a).

The United States submits that careful consideration of these factors supports a sentence of

60 months of imprisonment, which would fall slightly below the low-end of the applicable

Guidelines range, in recognition of Mr. Flores’s relative youth (age 22 and 24, respectively)

when he committed two crimes which earned six criminal history points in this case.

               A.      The Nature and Circumstances of the Offense

       Mr. Flores has admitted to his involvement with MS-13, a multi-national racketeering

enterprise comprised primarily of immigrants and descendants of immigrants from El Salvador,

Guatemala, and Honduras. In 2012, the United States government designated MS-13 as a

“transnational criminal organization.” It is the first and only street gang to receive that

designation. MS-13 has become one of the largest criminal organizations in the United States,

with more than 10,000 members and associates estimated to be operating in at least 40 states.

In Ohio and other states, MS-13 is organized into “cliques,” which are smaller groups of MS-13

members and associates who act on behalf of the enterprise in a specific region, city, or part of a

city. This organizational structure facilitates the transmission of orders from MS-13 leadership

in El Salvador to cliques in the United States and the transmission of money from cliques in the

United States to gang leadership in El Salvador.



                                                   6
 Case: 2:17-cr-00164-EAS Doc #: 1290 Filed: 05/25/21 Page: 7 of 11 PAGEID #: 5600




       As set forth in the Second Superseding Indictment, Mr. Flores and his co-defendants

knowingly and unlawfully conspired to participate in the affairs of the MS-13 enterprise in Ohio

and elsewhere over the course of more than a decade. MS-13 members and associates in the

Southern District of Ohio engaged in a wide range of criminal activity, including murder, drug

trafficking, extortion, money laundering, assault, obstruction of justice, witness intimidation,

weapons offenses, and immigration-related violations.

       Mr. Flores adopted the goals of the enterprise by committing and conspiring with other

MS-13 members and associates to commit several acts of extortion using threats of violence and

death toward the victims and their family members. During each act of extortion, Mr. Flores

called the relevant victim on the telephone and demanded cash payments in exchange for MS-13

not inflicting violence—up to and including death—upon the victim and their immediate family

members. Acting out of fear, these victims ultimately paid the money, which totaled $4,500, at

Mr. Flores’s direction by wiring the funds to female intermediaries in El Salvador. A portion of

the proceeds of this extortion was then used to support and promote MS-13’s activities and

operations in El Salvador and the United States. Based on the nature and circumstances of the

defendant’s racketeering offense, a sentence of 60 months is appropriate.

               B.      The History and Characteristics of the Defendant

       As is true of every other defendant in this case, Mr. Flores’s personal background

provides a degree of mitigation. He was born and raised in Santa Ana, El Salvador. By age six,

he began working with his father raising crops after school. Food was scarce, and the family

home lacked electricity. His parents tried but failed to provide the necessities for Mr. Flores and

his siblings. Despite these hardships, Mr. Flores reports that his parents were supportive and

nurturing, and that they tried to provide a proper upbringing for him.



                                                 7
 Case: 2:17-cr-00164-EAS Doc #: 1290 Filed: 05/25/21 Page: 8 of 11 PAGEID #: 5601




       Outside of his home, Mr. Flores was confronted with the harsh realities of a country

besieged by violence and gang activity. His mother was caught in crossfire and struck by a

bullet when he was just ten years old. And two of his sisters were killed in a terrorist attack on a

bus they were riding, which remains a source of great sadness all these years later. At the age

of 16, the defendant entered the United States illegally, arriving first in Reno, Nevada, where he

became involved in MS-13 and incurred his first of several criminal convictions in this country.

Mr. Flores was ultimately deported. When he returned to the United States, he worked his way

to Columbus, Ohio, where he continued to participate in MS-13. In Columbus, he incurred

subsequent convictions for carrying a concealed weapon, unlawful reentry, and ultimately, this

conviction for racketeering conspiracy. Mr. Flores appears to be in sound physical health, save

for self-reported high cholesterol and back aches.

       Like all criminal prosecutions, this case requires the Court to balance the nature and

circumstances of Mr. Flores’s offense with his history and characteristics to determine an

appropriate sentence. In this matter, weighing the defendant’s conduct – being an active member

of MS-13 and committing several acts of extortion on behalf of the enterprise – against his

criminal record and personal background suggests that a 60-month sentence is appropriate.

               C.      The Statutory Purposes of Sentencing

       A sentence of 60 months of imprisonment would also serve the statutory purposes of

sentencing. Such a sentence would reflect the nature and seriousness of Mr. Flores’s offense and

would be just punishment for his role in the charged racketeering conspiracy – a role that

included him participating in several acts of extortion, each under threat of violence or death.




                                                 8
 Case: 2:17-cr-00164-EAS Doc #: 1290 Filed: 05/25/21 Page: 9 of 11 PAGEID #: 5602




         Sentencing the defendant to a meaningful term of incarceration would also provide a

measure of deterrence. Dismantling MS-13 is one of the Department of Justice’s highest

priorities, and the resolution of this case should send a message that anyone who commits crimes

on behalf of this dangerous organization will be arrested, prosecuted, and held accountable.

Protection of the public from future harm is of paramount importance in this case. Mr. Flores

terrorized several members of the Columbus, Ohio community under threat of extreme violence,

and a 60-month sentence will ensure that he cannot do so for the foreseeable future. Finally, the

sentence that the government is recommending would credit Mr. Flores for accepting

responsibility and resolving his case short of trial.

               D.      The Kinds of Sentences Available and the Sentencing Range

       The PSR accurately sets forth a Guidelines range of 63 to 78 months of imprisonment,

which is within Zone D of the Sentencing Table. Under U.S.S.G. § 5C1.1(f), a term of

incarceration is required. The United States submits that the recommended sentence of 60

months of imprisonment, which is just below the low-end of the Guidelines range, is reasonable

in this case and reflects some of the defendant’s arguments with respect to his age during two of

his prior criminal convictions.

       The United States is not seeking a term of supervised release. See U.S.S.G. § 5D1.1(c)

(noting that a term of supervised release ordinarily should not be imposed in a case in which

“supervised release is not required by statute and the defendant is a deportable alien who likely

will be deported after imprisonment”).

               E.      The Sentencing Guidelines Policy Statements

       The Probation Officer did not identify any policy statements that could support a

departure in this case. The United States agrees.



                                                   9
Case: 2:17-cr-00164-EAS Doc #: 1290 Filed: 05/25/21 Page: 10 of 11 PAGEID #: 5603




                    F.       The Need to Avoid Unwarranted Sentencing Disparities

           A sentence of 60 months would be just below the low-end of the advisory Guidelines

range (to account for the age of some of the defendant’s prior convictions), consistent with the

seriousness that Congress has ascribed to the charged racketeering offense, and appropriate given

the facts and circumstances of this case. Therefore, the sentence that the United States is

recommending would avoid unwarranted sentencing disparities.

                    G.       The Need to Provide Restitution

           In light of the nature of Mr. Flores’s offense, the United States believes that an order of

restitution is mandatory. See 18 U.S.C. § 3663A. 3 As detailed in the PSR, the Court should

order Mr. Flores to pay $4,500 in restitution to the three victims of his extortion.

                                                  CONCLUSION

           For the foregoing reasons, the United States submits that a sentence of 60 months of

imprisonment is sufficient, but not greater than necessary, to satisfy the goals of sentencing.

Accordingly, the United States respectfully requests that the Court adopt the recommendation set

forth in this memorandum as reasonable and appropriate in this case.

                                                                 Respectfully submitted,

                                                                 VIPAL J. PATEL
                                                                 Acting United States Attorney


                                                                 s/ Noah R. Litton
                                                                 BRIAN J. MARTINEZ (CA 224587)
                                                                 NOAH R. LITTON (0090479)
                                                                 Assistant United States Attorneys
                                                                 303 Marconi Boulevard, Suite 200
                                                                 Columbus, Ohio 43215
                                                                 Office: (614) 469-5715
                                                                 E-mail: Noah.Litton@usdoj.gov


3
    Mr. Flores agreed to pay restitution in Paragraph 9 of his Plea Agreement.

                                                           10
Case: 2:17-cr-00164-EAS Doc #: 1290 Filed: 05/25/21 Page: 11 of 11 PAGEID #: 5604




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Sentencing Memorandum was served this

25th day of May, 2021, electronically upon all counsel of record in this case.


                                                     s/ Noah R. Litton
                                                     NOAH R. LITTON (0090479)
                                                     Assistant United States Attorney




                                                11
